                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

DARYL WALLACE,                                  :            Case No. 3:17-cv-183
                                                :
               Plaintiff,                       :            Judge Thomas M. Rose
                                                :
v.                                              :
                                                :
MONTGOMERY COUNTY, OHIO,                        :
et al.,                                         :
                                                :
               Defendants.                      :


      ENTRY AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
      (DOC. 28) OF DEFENDANTS MONTGOMERY COUNTY, OHIO AND THE
          MONTGOMERY COUNTY BOARD OF COMMISSIONERS AND
               MONTGOMERY COUNTY SHERIFF PHIL PLUMMER


       This case is before the Court on the Motion for Summary Judgment (Doc. 28) filed by

Defendants Montgomery County, Ohio and Montgomery County Board of Commissioners and

Montgomery County Sheriff Phil Plummer (“Montgomery County Defendants”). The case arises

out of an incident at the Montgomery County Jail on September 28, 2015 involving Plaintiff Daryl

Wallace (“Plaintiff”), a detainee at the jail, and former corrections officer Jerrid Campbell.

Plaintiff brought this action under 42 U.S.C. § 1983 against the Montgomery County Defendants

and Campbell for an alleged violation of his civil rights.

       On October 31, 2017, the Montgomery County Defendants and Plaintiff entered into a

settlement agreement, which resolved the claims between them as well as all of Plaintiff’s claims

against Campbell. (Doc. 28 at 10.) Shortly thereafter, the Court granted Plaintiff’s Motion to

Dismiss his claims against all Defendants. (Docs. 23-24.) Due to pending cross-claims between

the Montgomery County Defendants and Campbell, the dismissal of Plaintiff’s claims did not
resolve the case.

       On February 14, 2018, the Court granted Campbell’s Motion for Judgment on the

Pleadings, which dismissed the Montgomery County Defendants’ Cross-Claim. (Doc. 33.) In

the same Order, the Court also granted the Montgomery County Defendants’ Motion to Dismiss

Count III of Campbell’s Cross-Claim. As a result, the only remaining claims in this case are

Counts I, II, and IV through VIII of Campbell’s Cross-Claim.

       The Motion for Summary Judgment now before the Court is directed at Counts I and II of

Campbell’s Cross-Claim. In Count I, Campbell alleges that Montgomery County has a duty to

provide representation for him under Ohio Rev. Code 2744.07. In Count II, he alleges that

Montgomery County has a duty to indemnify him under the same statute. In his Opposition to

the Motion for Summary Judgment, however, Campbell conceded that his indemnification claim

is now moot.        (Doc. 34.)   The Montgomery County Defendants’ Reply therefore focuses

exclusively on the claim for representation. (Doc. 37.) Campbell later requested leave to file an

affidavit in support of his Opposition, which the Court granted.            (Docs. 40-41.)     The

Montgomery County Defendants filed a Response (Doc. 42) to the affidavit; no reply was

permitted. On November 2, 2018, at Campbell’s request, the Court held a hearing on the Motion

for Summary Judgment and, specifically, Montgomery County’s duty to defend under Ohio Rev.

Code 2744.07. This matter is now fully briefed and ripe for review.

       As discussed below, no genuine issue of material fact exists concerning Montgomery

County’s duty to defend under Ohio Rev. Code 2744.07, which provides that an employee is

entitled to representation only “if the act or omission occurred while the employee was acting both

in good faith and not manifestly outside the scope of employment or official responsibilities.”



                                                2
Ohio Rev. Code 2744.07(C). Under the facts in this case and in line with relevant Sixth Circuit

precedent, no reasonable juror could find that Campbell acted in good faith during the incident at

the Montgomery County Jail. The Court therefore GRANTS the Motion for Summary Judgment

(Doc. 28) and DISMISSES Counts I and II of Campbell’s Cross-Claim.

I.      BACKGROUND

       On September 28, 2015, Plaintiff Daryl Wallace was a detainee at the Montgomery County

Jail, where Campbell worked as a Corrections Officer. That day Campbell supervised the “Delta

Pod” of inmates, which included Plaintiff. The pod was on “lockdown” for certain periods due

to an incident the previous day. Plaintiff asked Campbell why they were on lockdown and

complained that his water had been cold for the last couple days. When Campbell replied that

maintenance would not be able to come right away, Plaintiff became agitated.

       Several hours later, Campbell observed Plaintiff being “very loud and disruptive” while

out of his cell to get medication.     Plaintiff approached Campbell’s desk, which prompted

Campbell to instruct him to “Get back!” Plaintiff replied, “I been to prison before and I’ll act a

fool in here, I don’t give a shit.” Plaintiff’s statement made Campbell fearful. Campbell ordered

Plaintiff to return to his cell. Plaintiff ultimately complied and slammed his cell door.

       Later still, during a mealtime, Campbell observed Plaintiff yelling obscenities, some of

which were directed at Campbell. Campbell ordered the inmates to turn in their food trays for a

lockdown. Plaintiff approached Campbell’s desk and demanded that maintenance fix the water

in his cell. Campbell told him that maintenance was not coming to his cell and ordered him to

“lockdown.” Campbell told Plaintiff to lockdown six to seven more times, which he refused.

Campbell called for additional officers to assist with an inmate refusing to lockdown. Campbell



                                                 3
then ordered the other inmates to lockdown, which they ignored. Campbell became scared at this

moment and ordered Plaintiff to lockdown.

         Plaintiff again refused to return to his cell. Campbell told Plaintiff to put his hands

behind his back, which he also refused to do. At this point, a jail security camera captured the

incident between Campbell and Plaintiff. The video shows Plaintiff entering into view in the rear

right portion of the screen in front of the staircase leading up to the second floor of Delta Pod.

Within seconds, Campbell enters the screen from behind the staircase, meeting Plaintiff at its base.

Campbell removes his handcuffs from his belt as Plaintiff walks away from him, directly in front

of a bay of windows. Plaintiff and Campbell briefly stop, face each other, and appear to exchange

words—the video does not have audio. Without any visible movement from Plaintiff, Campbell

quickly raises his arms and pushes Plaintiff’s head, causing Plaintiff’s upper torso to bend to his

right (the left of the screen) before he stumbles and begins falling to the ground. Campbell moves

quickly toward Plaintiff as he stumbles and pushes him all the way to the ground. While Plaintiff

remains on the ground, Campbell throws a series of alternating punches with his right and left

hands at Plaintiff’s head and upper body. Reflections from the handcuffs in Campbell’s right

hand are visible while he throws punches; it is unclear, however, how they are positioned.

       After two or three solid punches to the back of his head, Plaintiff pushes Campbell off of

him and regains his footing. Campbell backpedals away, loses his balance, and knocks two chairs

out of their place in a common area while falling to the ground. Campbell quickly gets back up,

however, and walks back to confront Plaintiff, who is now standing. Plaintiff and Campbell stand

face-to-face and possibly exchange words, then Campbell pushes Plaintiff again. Just as they

faced each other, another corrections officer walked briskly toward them from the right side of the



                                                 4
screen. Before the other officer arrived, however, Campbell already pushed Plaintiff, causing him

to fall into some chairs along the wall and under the bay of windows. Campbell lands additional

punches on Plaintiff while the other officer assists in restraining Plaintiff on the ground.

       Campbell attests that Plaintiff cursed at him repeatedly during the incident and threatened

him bodily harm. Campbell claims that Plaintiff initially “took an aggressive stance and moved

his upper torso forward” in a threatening manner, which prompted Campbell to shove him. The

video, however, does not show Plaintiff making any movement toward Campbell to provoke the

incident. Campbell also attests that he was in fear for his life—due to threats from Plaintiff and

inmates watching the incident—and felt dazed and confused after falling into the chairs.

       Plaintiff alleged that Campbell used the handcuffs as makeshift brass knuckles. The video

does not contain the level of detail necessary to confirm this allegation. The video does show,

during the first series of punches, Campbell landing two or three solid punches with his right hand

to the back of Plaintiff’s head. Later, the EMT who examined Plaintiff documented a cut to the

back of Plaintiff’s head, which is consistent with the handcuffs being wielded as a weapon.

       Montgomery County Sheriff’s Office Sergeant Scott Chapman, who was the officer

assigned as the Second Watch Housing Sergeant at the time of the incident, reviewed the video on

the day it occurred. Sergeant Chapman authored a memorandum, dated November 28, 2015,

which opined that Campbell violated the Jail’s Confrontational Policy and possibly its Use of

Force Policy. This memorandum was ultimately delivered to Chief Deputy Rob Streck, who

oversees the operations of the Montgomery County Sheriff’s Office Inspectional Services Unit.

       On September 29, 2015, Chief Deputy Streck assigned the incident to the Inspectional

Services Unit for further investigation. Sergeant Dave Parin and Detective Bryan Cavender



                                                  5
conducted witness interviews, including an interview of Campbell, and reviewed the video footage

and incident reports to determine if Campbell’s conduct complied with Montgomery County

Sheriff’s Office and Montgomery County Jail Policy.

       Following an initial administrative review, Detective Walt Steele of the Montgomery

County Sheriff’s Office also conducted an investigation—which included fifty-six interviews—

and presented his findings to the Montgomery County Prosecutor’s Office for review. The

Prosecutor’s Office did not accept the filing of any felony charges relating to Campbell’s conduct.

Detective Steele then presented the case to the Dayton Prosecutor’s Office, which declined to

accept any misdemeanor charges for Campbell’s conduct.

       Despite the fact that no criminal charges were accepted, the Montgomery County Sheriff’s

Office’s internal investigation concluded that Campbell violated Montgomery County Jail’s

Confrontational Policy and Montgomery County Sheriff’s Office Professional Conduct Rule 1

Violation of Rules. (Ex. A-1; Ex. A-3.)

       The internal investigation also made the following factual findings:

       […] Officer Campbell did not notify his supervisor, Sergeant Judy Sealey, of the
       issues he was having with Mr. Wallace during his shift […]

       [. . .] Officer Campbell’s response to Mr. Wallace’s refusal to obey commands was
       excessive. Mr. Wallace was not threatening or physically fighting with Officer
       Campbell.

       Officer Campbell immediately closed in on Mr. Wallace as he (Wallace) fell into
       the chairs. Mr. Wallace attempted to get back up and Officer Campbell pushed Mr.
       Wallace again and then started punching Mr. Wallace in the head and upper body
       with closed fists. Again Officer Campbell’s response to Mr. Wallace was excessive
       for Mr. Wallace’s actions of trying to stand-up.

       […] Officer Walker assisted Officer Campbell take Mr. Wallace to the ground,
       Officer Campbell then delivered two more closed fist strike[s] to the right side of
       Mr. Wallace. Mr. Wallace did not appear to be resisting at that time. Officer


                                                6
       Campbell’s action of delivering two closed fist strikes as Mr. Wallace was taken to
       the ground was excessive.

       In Officer Campbell’s report, he wrote Mr. Wallace moved his upper body toward
       him. Officer Campbell wrote he felt as if Mr. Wallace threatened him (Campbell)
       by his actions and that is why he pushed Mr. Wallace into the chairs. I reviewed the
       video and did not see Mr. Wallace move his upper body toward Officer Campbell.
       Mr. Wallace stood looking up at Officer Campbell with his arms at his side before
       Officer Campbell pushed Mr. Wallace into the chairs.

       The Montgomery County Sheriff’s Office trains its employees to follow the Action-
       Response Continuum. In this case, Officer Campbell did not follow the continuum
       as trained. Officer Campbell’s force was not in response to Mr. Wallace’s actions.

(Ex. A-3.) Based on these findings, the internal investigation also concluded that Campbell

violated Montgomery County Sheriff’s Office Policy 1.1.3 Use of Force, Section A. (Ex. A-1;

Ex. A-3 at 16-17.)       Lastly, the internal investigation determined Campbell violated the

Montgomery County Sheriff’s Office Professional Conduct Rule 36, governing use of force. (Ex.

A-1; Ex. A-3 at 17.)

       Based on the findings of the internal investigation, Campbell received a written Order of

Suspension, which included a ten working day unpaid suspension and remedial training. (Ex. A-

2; Ex. A.) The Order of Suspension states that Campbell is suspended due to the incident

involving Plaintiff and another, unrelated incident regarding use of force at the Montgomery

County Jail. Campbell has since been terminated from his employment with the Montgomery

County Sheriff’s Office for continued violations of Montgomery County Sheriff’s Office and

Montgomery County Jail Policy. (Ex. A.)

II.     LEGAL STANDARD ON MOTION FOR SUMMARY JUDGMENT

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment “shall be

rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file,



                                                 7
together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

Alternatively, summary judgment is denied “[i]f there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Hancock v. Dodson, 958 F.2d 1367, 1374 (6th Cir.1992) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986)).

       The party seeking summary judgment has the initial burden of informing the court of the

basis for its motion and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file together with the affidavits which it believes demonstrate

the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The burden then shifts to the nonmoving party who “must set forth specific facts showing

that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (quoting Fed. R. Civ. P. 56(e)).

Once the burden of production has shifted, the party opposing summary judgment cannot rest on

its pleadings or merely reassert its previous allegations. It is not sufficient to “simply show that

there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go

beyond the [unverified] pleadings” and present some type of evidentiary material in support of its

position. Celotex Corp., 477 U.S. at 324.

       In determining whether a genuine issue of material fact exists, a court must assume as true

the evidence of the nonmoving party and draw all reasonable inferences in the favor of that party.

Anderson, 477 U.S. at 255. If the parties present conflicting evidence, a court may not decide

which evidence to believe by determining which parties’ affirmations are more credible. 10A



                                                 8
Wright & Miller, Federal Practice and Procedure, § 2726. Rather, credibility determinations

must be left to the fact-finder. Id. However, the mere existence of a scintilla of evidence in

support of the nonmoving party is not sufficient to avoid summary judgment. Anderson, 477 U.S.

at 252. “There must be evidence on which the jury could reasonably find for the plaintiff.” Id.

The inquiry, then, is whether reasonable jurors could find by a preponderance of the evidence that

the nonmoving party is entitled to a verdict. Id.

       In ruling on a motion for summary judgment, “[a] district court is not ... obligated to wade

through and search the entire record for some specific facts that might support the nonmoving

party’s claim.” InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir.1989), cert. denied,

494 U.S. 1091 (1990). Thus, the court is entitled to rely upon the Rule 56 evidence specifically

called to its attention by the parties. The Rule 56 evidence includes the verified pleadings,

depositions, answers to interrogatories and admissions on file, together with any affidavits

submitted. Fed. R. Civ. P. 56(c).

III.    ANALYSIS

       As discussed, the parties agree that Count II of Campbell’s Cross-Claim, for

indemnification under Ohio Rev. Code 2744.07, is moot.              That claim will be dismissed.

Accordingly, the Court’s analysis addresses only Count I for representation under Section 2744.07.

       Section 2744.07(A)(1) of the Ohio Revised Code states:

       . . . a political subdivision shall provide for the defense of an employee, in any state
       or federal court, in any civil action or proceeding which contains an allegation for
       damages for injury, death, or loss to person or property caused by an act or omission
       of the employee in connection with a governmental or proprietary function. The
       political subdivision has the duty to defend the employee if the act or omission
       occurred while the employee was acting both in good faith and not manifestly
       outside the scope of employment or official responsibilities. Amounts expended by
       a political subdivision in the defense of its employees shall be from funds


                                                  9
        appropriated for this purpose or from proceeds of insurance. The duty to provide
        for the defense of an employee specified in this division does not apply in a civil
        action or proceeding that is commenced by or on behalf of a political subdivision.

Ohio Rev. Code 2744.07(A)(1). Assuming the lawsuit meets the requirements set forth in the

first sentence of the paragraph, an employee is entitled to representation if, at the time of the

alleged act or omission, he was acting (1) in good faith, and (2) not manifestly outside the scope

of employment or official responsibilities. Id. Under Section 2744.07(C), “[t]he pleadings shall

not be determinative of whether the employee acted in good faith or was manifestly outside the

scope of employment or official responsibilities.” Ohio Rev. Code 2744.07(C). Both the good

faith and scope of employment prong must be met; accordingly the failure to establish either prong

is fatal to a demand for representation. The Montgomery County Defendants argue they are

entitled to summary judgment because no reasonable juror could find that Campbell was acting

either in good faith or not manifestly outside the scope of his employment when he engaged

Plaintiff on September 28, 2015. Campbell disagrees as to both prongs. 1

        Bad faith is “[t]he opposite of ‘good faith,’ generally implying or involving actual or

constructive fraud, or a design to mislead or deceive another, * * * not prompted by an honest

mistake as to one's rights or duties, but by some interested or sinister motive.” Lowry v. Ohio

State Highway Patrol, No. 96API07-835, 1997 WL 84656, at *5 (Ohio Ct. App. Feb. 27, 1997)

(quoting Black’s Law Dictionary (5th Ed.1979), 127).

        Here, even assuming that Campbell’s conduct was not manifestly outside the scope of his

duties, no genuine issue exists regarding the fact that he failed to act in good faith. As to this


1
  Campbell also argued that his claim should not be dismissed because he was entitled to a hearing under Ohio Rev.
Code 2744.07(C). As mentioned, on November 2, 2018, the Court held a hearing on the Motion for Summary
Judgment and Montgomery County’s duty to defend. Campbell’s argument that he is entitled to a hearing is
therefore moot.

                                                       10
issue, the Court is guided by the Sixth Circuit’s recent decision in Anderson v. Sutton, 717 F. App’x

548 (6th Cir. 2017), in which it overturned a district court’s finding, after a bench trial, that an

officer at a county jail acted in good faith during an altercation with an inmate.

        In Anderson, the defendant, Connie Sutton, was a corrections officer in a county jail. The

plaintiff, Holly Anderson, was an inmate at the jail under Sutton’s supervision. Anderson brought

claims against Officer Sutton for violation of her civil rights under 42 U.S.C. § 1983. Officer

Sutton sought a legal defense from the county under Ohio Rev. Code 2744.07(A)(1).

        The Sixth Circuit’s recitation of the facts in Anderson shows the similarities between it and

this case:

        On June 13, 2012, corrections officer Connie Sutton was responsible for overseeing
        the female section of the Portage County Jail. She was the only officer on duty at
        the time of the incident in question, and the unit was overcrowded: it had capacity
        for 34 inmates but housed 52, resulting in cramped conditions. Inmates reportedly
        were angry about the overcrowding.

        At around 8:00 pm, Anderson was in the prison’s common area. She then walked
        through an open doorway to Sutton’s desk, to ask permission to attend a church
        service. Sutton refused, saying church was a privilege and Anderson had been
        “nasty” all day. Anderson returned to the common area. A few minutes later, she
        went back to Sutton’s desk to request prison grievance forms for herself and a
        friend. Sutton gave a form to Anderson, but said the friend would have to request
        one herself. What happened next was captured on two different video cameras.

        Anderson returned to the common area and said something to Sutton. She continued
        walking away, then turned and said something else. According to Sutton, Anderson
        called her a “n[***] bitch” and vowed to “take her down.” Sutton called *550
        Anderson a “bald-headed heifer.” Anderson walked away, towards cell #43. A
        moment later, Sutton also walked in that direction, holding a grievance form to give
        to the inmate in that cell. Anderson turned to face Sutton, seeming to impede her
        progress. At that point, she may have poked Sutton in the chest. The two traded
        insults, inches apart, until Sutton pushed Anderson away. They then advanced
        towards each other until Sutton again pushed Anderson away.

        A fight ensued. Both Sutton and Anderson threw punches. After about 10 seconds,
        Sutton wrestled Anderson to the ground. While Anderson was on the ground,


                                                 11
       Sutton got on top of Anderson, put her hands around Anderson’s neck, and
       repeatedly punched and slapped her in the face. She appeared to choke Anderson,
       who was squirming beneath her, largely helpless. Anderson eventually managed to
       crawl a few feet away, at which point she pushed Sutton backward with her feet.
       She then turned to look at her elbow, which was apparently injured. She made no
       attempt to get up or otherwise resume the confrontation. While Anderson was lying
       on the ground, not resisting, Sutton slowly and deliberately walked over and
       sprayed her in the face with “OC spray,” i.e., pepper spray. Anderson shook her
       head back and forth in an attempt to avoid the spray and then sat on her knees,
       hunched over and exhausted. Again, she made no attempt to get up or otherwise
       resume the confrontation. Nonetheless, Sutton walked around her and again
       sprayed her in the face with pepper spray. At that point, the altercation ended.
       Anderson was hunched over panting, repeatedly saying “I can’t breathe.”

       Within 24 hours, the County put Sutton on administrative leave. Two days later,
       Sutton was fired. She was later convicted in Ohio state court of aggravated
       felonious assault on Anderson. The jury in that case rejected Sutton’s defense that
       her use of force was justified.

Anderson, 717 F. App’x at 549–50.

       The district court in Anderson denied the county’s motion for summary judgment on

Officer Sutton’s duty-to-defend claim, which then proceeded to a bench trial. After the bench

trial, the district court found that Officer Sutton was entitled to a defense. In its findings, the

district court “blamed Anderson for the fight, finding that she had crossed the red line surrounding

Sutton’s desk, refused Sutton’s orders, escalated the confrontation by poking Sutton’s shoulder,

and invaded Sutton’s reactionary gap.” Anderson, 717 F. App’x at 552. The Sixth Circuit

observed that the district court also found, at least implicitly, that Officer Sutton used pepper spray

to subdue Anderson, not to inflict gratuitous punishment. Id.

       The Sixth Circuit held that the district court’s findings were clearly erroneous and reversed

on the issue of good faith. The Sixth Circuit held, “our review of the video convinces us that

[Sutton] failed to act in good faith when she twice walked over to Anderson to administer pepper

sprays that were clearly unnecessary.” Id. The Sixth Circuit continued, “The video of the


                                                  12
incident […] shows that when Sutton first sprayed Anderson, Anderson was lying on her back,

holding her elbow. She was not a threat. When Sutton sprayed Anderson the second time,

Anderson was on her knees, hunched over, looking at the ground. Again, she was not a threat.”

Id. The Sixth Circuit concluded, in its analysis of this video evidence, that “we are convinced

that Sutton was attempting to punish or retaliate against Anderson for Anderson’s role in the fight.

And because we find that Sutton was attempting to inflict gratuitous physical punishment, we

conclude that she was not acting in good faith. Therefore, the County has no obligation to defend

her.” Id.

       The similarities between Anderson and this case are (or should be) obvious. In both cases,

a corrections officer at a county jail was involved in an altercation with an inmate. In both cases,

the inmate and corrections officer exchanged hostile or abusive words, confronted each other, and

that confrontation rose to physical violence.       There are differences between the cases.        In

Anderson, Officer Sutton used pepper spray against the inmate after it was no longer necessary to

control the situation. Here, Campbell did not use pepper spray. Instead, he used his fists, one of

which was holding handcuffs. The difference in the weapons used is not material. The same

question must be answered in both cases – namely, was the use of force so far beyond what was

necessary to further a legitimate penological interest that a reasonable juror could not infer that the

officer acted in good faith?

       As in Anderson, a reasonable juror in this case could not find that Campbell acted in good

faith. A review of the policies and procedures governing the use of force by Montgomery

County’s corrections officers is helpful in framing the issue in this case. Under Montgomery

County Sheriff’s Office Policy 1.1.3 Use of Force, Section A, Force to Effect Lawful Objectives,



                                                  13
personnel “may use force only to protect themselves and others, or to effect an arrest and detain

an individual.” (Doc. 28-1 at 5.) In addition, “[a]ll personnel should view force as continuous

succession or a continuum, where the escalation of force is in direct proportion to an appropriate

objective.” Id. Under Montgomery County Sheriff’s Office Professional Conduct Rule 36,

“[e]mployees must never use more force in any situation than is reasonable under the

circumstances.” (Doc. 28-2 at 31.)

        The Montgomery County Jail Manual contains similar guidelines, emphasizes defusing a

potentially hostile situation, and directs officers to remove themselves from a confrontation

whenever possible. It states, “When a staff member realizes that his communication with a

prisoner is escalating into a confrontation, he attempts to defuse the situation by using his

interpersonal communication and body language skills.” (Doc. 28-2 at 24-25.) It continues, “If

the staff member’s attempt to defuse the situation fails, he immediately ends communication with

the prisoner and if possible, removes himself from the area of confrontation.” (Id.) On Use of

Force, the Manual provides “Jail staff members must use force as a last resort in controlling

inmates.” (Id.) Lastly, it states that “[i]n no event is physical force justifiable as punishment.”

(Id.)

        The jail security video establishes that Campbell’s conduct fell far outside the policies and

procedures governing his use of force as a corrections officer at the Montgomery County Jail.

Campbell claims that Wallace initiated the physical confrontation, but the video evidence does not

support that assertion. Instead, Campbell first pushed Wallace to the floor. Campbell threw

many punches at Wallace while he was on the ground, but Wallace does not throw any punches at

Campbell. Wallace’s only physical movement toward Campbell is to push him away—which



                                                 14
occurred after Campbell landed punches to the back of Wallace’s head. Campbell was the

aggressor and used excessive force, even before taking into consideration that fact that he held

handcuffs in his right hand.

         If the incident ended with Wallace pushing Campbell away, the consideration of this issue

would be more difficult. As shown in the video, however, it did not. Instead, Campbell briskly

returns to Wallace and resumes the physical assault on him. It is evident that this second assault

could not have served any penological purpose but must have originated out of a desire to punish

Wallace for his insubordination or some other self-interested motive.                       At this point in the

altercation, Wallace does not pose a threat to Campbell or anyone else. Campbell is far enough

away that he is not within striking distance of Wallace—if, Wallace, had ever attempted to strike

him. Shortly after Campbell resumes the confrontation, another officer arrives. Campbell knew

this assistance was on its way because he requested it. (Doc. 41-1 at 4.) He did not need to

approach Wallace again without backup.

         Campbell’s unnecessary resumption of the confrontation is similar to the unnecessary use

of pepper spray in Anderson, after the inmate was clearly no longer a threat. The results of the

internal investigation completed by the Montgomery County Sheriff’s Office further supports the

conclusion that Campbell cannot prove good faith. 2

         Campbell cites Thomas v. Ohio Department of Rehabilitation & Corrections, 48 Ohio App.

3d 86, 548 N.E.2d 991 (Ohio Ct. App. 1991). That case, however, is distinguishable. In Thomas,

the Ohio court of appeals considered whether a law enforcement officer could be held liable under


2
  Campbell objects to the various reports and memoranda relating to the internal investigation as inadmissible
hearsay. The Court does not consider the memoranda, however, as evidence of what occurred during the incident.
Rather, they are evidence of the results of an internal investigation into the incident. Campbell does not object to
the authenticity of the internal investigation memoranda as genuine business records.

                                                         15
Ohio Revised Code 9.86, not whether the officer was entitled to a legal defense under Ohio Rev.

Code 2744.07. In addition, the case did not involve a fact pattern wherein an officer continued to

engage in an altercation after an opportunity to de-escalate the situation.

       Campbell has failed to create a genuine issue of fact as to whether he can establish good

faith as required under Ohio Rev. Code 2744.07(A)(1). That failure alone is sufficient to warrant

summary judgment in the Montgomery County Defendants’ favor. The Court therefore does not

consider whether Campbell could also show that his actions were not manifestly outside the scope

of his employment.

IV.     CONCLUSION

       For the foregoing reasons, the Court GRANTS the Montgomery County Defendants’

Motion for Summary Judgment (Doc. 28).

       DONE and ORDERED in Dayton, Ohio, this Monday, November 5, 2018.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 16
